Citation Nr: 0728064	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-26 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than March 18, 
2004, for an increased rating for myositis of the trapezius.  

2.  Entitlement to an effective date earlier than 
March 18, 2004, for the grant of service connection for 
tendonitis of the left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, nephew, pastor, and friend




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to 
November 945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which increased the veteran's 
myositis of the trapezius from 0 percent to 20 percent, and 
granted service connection and a separate 10 percent rating 
for left shoulder tendonitis both effective March 18, 2004, 
the date of the claim.  The veteran disagreed with the 
effective date of the awards, and the current appeal ensued.  

A Central Office Board hearing was held before the 
undersigned Veterans Law Judge (VLJ) in June 2007.  A 
transcript of that hearing is of record and associated with 
the claims folder.  


FINDINGS OF FACT

1.  The veteran filed a claim for an increased rating for 
myositis of the trapezius that was received by VA on 
March 18, 2004.  

2.  In a letter of March 2004, the veteran was informed that 
her service-connected myositis of the trapezius included both 
her neck and left shoulder.  

3.  By rating decision of September 2004, the veteran's 
myositis of the trapezius with limited motion of the neck was 
increased from 0 percent to 20 percent.  His chronic 
tendonitis of the left shoulder was separately awarded 
service connection and granted a 10 percent rating.  

3.  It was factually ascertainable on August 3, 2004, that 
the veteran's myositis of the trapezius with limited motion 
of the neck  was productive of forward flexion of the 
cervical spine greater than 15 degrees, but no greater than 
30 degrees.  


CONCLUSIONS OF LAW

1.  An effective date earlier than March 18, 2004, for an 
increased rating for myositis of the trapezius with limited 
motion of the neck is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2006).

2.  An effective date earlier than March 18, 2004, for the 
grant of service connection and compensable rating for 
tendonitis of the left shoulder is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate her claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice 
errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

In this case, in letters of March 2006 and January 2007, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for an 
earlier effective date.  The letters specified what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to his claim.  The Board notes that 
the veteran did not initially receive notice as to the 
disability rating and the effective date elements, as 
required by Dingess.  The veteran initially filed a claim for 
an increased rating, it was granted, and the issue of 
tendonitis of the left shoulder was separated from the 
initial issue, and was granted service connection and awarded 
a compensable rating.  She was given a disability rating and 
an effective date.  However, she continued to disagree with 
the effective date provided, and was later notified of those 
elements as required by Dingess.  

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claim.  The record 
includes VA treatment records and a VA compensation and 
treatment examination report, dated August 2004.  There are 
no known additional records to obtain.  A hearing was 
offered, and testimony was provided at a Central Office Board 
hearing before the undersigned VLJ.  As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide this claim.  See 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with her claim.


II.  Earlier Effective Date


The veteran and her representative contend, in essence, that 
an effective date earlier than March 18, 2004, for an 
increased rating for myositis of the trapezius and the grant 
of service connection for tendonitis of the left shoulder is 
warranted in this case.  It is maintained that she applied 
for an increased rating for her neck and shoulder disability 
in 1994.  It is stated that this is the date that the 
increase for both disabilities should occur.  

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2006).  These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. 
§ 3.400(b)(2) (2006).

Generally, the effective date for the grant of an increased 
rating for a service-connected condition shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  A claim for increased rating, however, 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this case, the veteran initially filed a claim for 
entitlement to service connection for a neck condition in 
December 1961.  By rating decision of March 1962, service 
connection for myositis of the trapezius was granted and a 
noncompensable rating was provided.  Notice of the decision 
was sent to the veteran in April 1992.  The veteran was 
provided with her appellate rights.  No appeal was received 
with regard to that decision.  

On July 27, 1994, the veteran filed an increased rating claim 
for her myositis of the trapezius.  Medical evidence was 
submitted and by rating action of November 1994, an increased 
rating for myositis of the trapezius was denied.  The veteran 
was notified of the denial that same month.  The veteran was 
provided a copy of her procedural and  appellate rights.  No 
appeal was received with regard to that decision.  

On March 18, 2004, the veteran filed a claim for an increased 
rating for her neck condition and also raised the issue of 
whether her shoulders claim was ever adjudicated.  She was 
notified by a letter from VA in May 2004, that her service-
connected disability of myositis of the trapezius covered 
both her neck and shoulder.  

In August 2004, the veteran underwent VA examination.  She 
complained of intermittent aching of the left trapezius 
muscle and shoulder, wit pain radiating to the neck.  Range 
of motion of the neck showed forward flexion of 0 to 
20 degrees; extension of 0 to 20 degrees; lateral flexion of 
0 to 20 degrees, bilaterally; and rotation of 0 to 
30 degrees, bilaterally.  

By rating decision of September 2004, the evaluation of 
myositis of the trapezius with limited motion of the neck, 
which was rated as 0 percent, was increased to 20 percent, 
effective March 18, 2004.  The RO provided a separate rating 
for the veteran's chronic tendonitis of the left shoulder and 
awarded a 10 percent rating, effective March 18, 2004.  The 
veteran disagreed with the effective date of the awards and 
the current appeal ensued.  

As noted, the regulations require that the effective date of 
the award of service connection is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  In 
this case, the veteran's left shoulder and neck were included 
in the rating for myositis of the trapezius, and was rated as 
noncompensable since December 1961.  By rating decision of 
September 2004, the disability was separated and additional 
compensation was awarded for tendonitis of the neck.  The 
veteran inquired regarding the claim for her left shoulder in 
her March 18, 2004 claim.  This was the earliest the issue of 
the left shoulder was raised.  Once the RO's review found 
that service connection was independently warranted for 
tendonitis of the left shoulder, the effective date of 
service connection was awarded the date of the claim.  Under 
no circumstances can her separate award of tendonitis of the 
left shoulder be made effective prior to the date of her 
claim.  The law maintains it is whatever date is later, and 
in this case, the date of claim is later.  Therefore, an 
effective date earlier than March 18, 2004, for the grant of 
service connection for tendonitis of the left shoulder is not 
warranted.  

As for an effective date earlier than March 18, 2004, for an 
increased rating for myositis of the trapezius, that claim is 
also not warranted.  

As previously stated, service connection was initially 
granted for myositis trapezius, effective December 1961.  A 
noncompensable rating was granted.  In July 1994, the veteran 
filed for an increased rating to her noncompensable rating.  
By rating decision of November 1994, an increased rating was 
denied.  The veteran was notified, given her appellate 
rights, and did not proceed to appeal the denial of an 
increased rating.  

On March 18, 2004, a letter was sent to VA indicating, in 
pertinent part, that the veteran's myositis of the trapezius 
had increased in severity.  This is the earliest 
correspondence after the 1994 final RO decision which can be 
considered a claim for an increased rating.  The veteran and 
her representative do not point to any correspondence of 
record prior to March 18, 2004 which they considered a claim.  
(See June 2007 Board hearing transcript).  VA examination of 
August 2004, showed that the veteran had myositis of the 
trapezius with limited motion of the neck productive of 
forward flexion of the cervical spine greater than 15 
degrees, but no greater than 30 degrees.  By rating decision 
of September 2004, the noncompensable rating for myositis of 
the trapezius was increased to 20 percent, effective 
March 18, 2004.  

In evaluating the veteran's current claim for an earlier 
effective date for an increased rating for myositis of the 
trapezius, the Board can only look to the date of the claim 
for increase, March 18, 2004, and the medical evidence 
received within the one-year period prior to the date of the 
claim, in deciding whether an earlier effective date is 
warranted.  In this matter, none of the veteran's VA 
outpatient treatment records from 2003 to 2004 provide 
information sufficient to determine the current severity of 
the veteran's myositis of the trapezius  Not until the 
veteran underwent the August 2004 VA examination, was there 
evidence of record that showed that the veteran warranted a 
compensable rating for myositis of the trapezius.   

Moreover, in Rudd v. Nicholson, No. 02-300 (U.S. Vet. App. 
August 18, 2006), the Court held that when a rating decision 
is final, only a request for a revision premised on clear and 
unmistakable error (CUE) could result in the assignment of 
earlier effective dates.  A freestanding claim for earlier 
effective dates, once the appeal becomes final, attempts to 
vitiate the rule of finality.  The claimant had one year from 
notification of the November 1994 RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision became final when an appeal was 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).  The denial of the claim for an increased rating 
for myositis of the trapezius was never appealed within the 
appellate period, thus making the claim final.  Thus, an 
attempt to overcome finality in raising a freestanding claim 
must fail.  

The issue was raised at the June 2007 Central Office hearing 
that the veteran may not have been competent in 1994 to 
continuously prosecute her claim.  There is no evidence of 
record that substantiates that claim.  The veteran filed 
other claims between 1994 and the eventual rating for 
increase in 2004.  Not until 2003 has any medical evidence 
been presented that even questioned the veteran's competency.  
Irrespective of whether the veteran was competent following 
the 1994 final decision, the Board notes that there is 
nothing in VA laws and regulations governing the assignment 
of effective dates which takes into consideration whether a 
claimant is competent or not.  Thus, her competency status 
during that time is of no consequence in adjudicating the 
claims for an earlier effective date.



Based on the foregoing, an effective date earlier than 
March 18. 2004, for an increased rating for myositis of the 
trapezius is not warranted.  


ORDER

An effective date earlier than March 18, 2004 for the grant 
of service connection and compensation for tendonitis of the 
left shoulder is denied.  

An effective date earlier than March 18, 2004 for an 
increased rating for myositis trapezius is denied. 




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


